The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance

1.	Claims 7-17 and 19-20 are allowed.
 

2. 	Regarding claim 7:



The closest art of record singly or in combination fails to teach or suggest the limitations “ a power supply  (21, Fig. 2) comprising a first end (21a) and a second end (21b), wherein the first end has a first interface (211) and a second interface (212), the first interface connects a first field-effect transistor, and the first field-effect transistor connects a second field-effect transistor and a third field-effect transistor respectively; the first field-effect transistor, the second field-effect transistor, and the third field-effect 2transistor connect the second end, the second interface connects a sixth field-effect transistor, and the sixth field-effect transistor connects a fifth field-effect transistor and a fourth field-effect transistor respectively; and a capacitance is connected between the third field-effect transistor and the fourth field-effect transistor, and the fourth field-effect transistor, the fifth field-effect transistor, and the sixth field-effect transistor connect the second end, wherein the first end connects a first switch and a fourth switch, and the second end connects a second switch and a third switch (see Applicant’s disclosure 0050, Fig. 2)” with all other limitations as recited in claim 7.
Regarding claim 12:
“a power supply comprising a first end and a second end, wherein the first end has a first interface and a second interface, the first interface connects a first field-effect transistor, and the first field-effect transistor connects a second field-effect transistor and a third field-effect transistor respectively, the first field-effect transistor, the second field-effect transistor, and the third field-effect transistor connect the second end, the second interface connects a sixth field-effect transistor, and the sixth field-effect transistor connects a fifth field-effect transistor and a fourth field-effect transistor respectively, and a capacitance is connected between the third field-effect transistor and the fourth field-effect transistor, and the fourth field-effect transistor, the fifth field-effect transistor, and the sixth field-effect transistor connect the second end, wherein the first end connects a first switch and a fourth switch, and the second end connects a second switch and a third switch” with all other limitations as recited in claim 12.


 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry

3.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 
 /SHAHEDA A ABDIN/ Primary Examiner, Art Unit 2692